DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 29 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 29-48 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 29-33, 36-41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2014/0233421) in view of Mizrahi et al. (Newly Cited, US 2020/0007448).
Regarding claims 29 and 43, Matthews discloses or suggests a method and a communication arrangement adapted for a plurality of communication links, , the communication arrangement configured to communicate via the plurality of communication links (see at least Fig. 9 and paragraphs 85-86, a plurality of communications links), the method and the communication arrangement comprising:
a traffic handling unit, the traffic handling unit comprising processing circuitry and memory containing instructions executable by the processing circuitry (see at least paragraph 105, instructions for execution by a processor is stored in memory) whereby the traffic handling unit is operative to:
implement the plurality of communication links for a plurality of data flows, each data flow comprising a succession of data segments, by transmitting each successive data segment of a given data flow via any available link of the plurality of communication links (see at least Fig. 9 and paragraphs 85-95, implementing a plurality of available links (i.e., link 0 – link n), where each elephant flow comprises a plurality of data packets that may be transmitted via one or more of the plurality of available links)
for each of a plurality of data flows, obtain data segments to be transmitted (see at least paragraphs 62-65, 85, and 95, obtaining network data and determining a selected elephant flow for transmission, where the elephant flow management logic perform the elephant flow management processes or configurations for some or all of the elephants flow identified by the 
determine a risk of reordering of data segments within a certain data flow comprising a certain data segment, where the risk is associated with transmitting the certain data segment via a certain communication link out of the plurality of communication links, based on link characteristics associated with the communication links (see at least paragraphs 85-93, determining to reassign a mid-flow elephant flow to a different network link from a current network link used for transmission of a first portion of the elephant flow, which incurs a risk of reordering of data segments due to the second portion of the elephant flow arriving at a destination device before the first portion of the elephant flow, where the risk is based on a skew between the current network link previously assigned to communication the first portion of the elephant flow and the different network link selected to communicate the second portion of the elephant flow); and
buffer the certain data segment until the risk of reordering satisfies a predetermined criteria, prior to transmitting the certain data segment via a selected communication link (see at least paragraphs 22 and 89-94, delaying processing of the second portion of the elephant flow through flow control at ingress logic receiving the elephant flow, where the ingress logic buffers packets in memory buffers, where the delay is for a determined period of time that exceeds the skew between the current network link previously assigned to communication the first portion of the elephant flow and the different network link selected to communicate the second portion of the elephant flow).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Mizrahi in to the invention of Matthews in order to efficiently balance the load of network traffic among ports that are member of the group (see at least paragraph 14 of Mizrahi).

Regarding claims 30 and 44, Matthews discloses or suggests the instructions are such that the traffic handling unit is operative to detect one or more data flows in the obtained data segments (see at least paragraphs 62-65 and 85, identifying an elephant flow);
regarding claims 31 and 45, the instructions are such that the traffic handling unit is operative to detect the one or more data flows by determining a hash checksum based on a pre-determined section of each data segment, where a flow is identified by a respective hash checksum (see at least paragraphs 44-46, applying macroflow hash function to a predetermined portion of a packet such that packets in the same flow map to the same hash value);
regarding claims 32 and 46, the instructions are such that the traffic handling unit is operative to:
identify a subset of available communication links out of the plurality of communication links, the subset of available communication links being available for transmission of a data segment within a current time period (see at least paragraphs 85-87, determining a selected link from among multiple available links); and
select the selected communication link from the subset of available communication links for transmission of the certain data segment (see at least paragraphs 85-87, determining a selected link from among multiple available links);
regarding claims 33 and 47, the instructions are such that the traffic handling unit is operative to select the certain communication link by selecting a communication link used for transmission of a most recently transmitted data segment from the certain data flow in response to the communication link being comprised in the subset of available communication links, otherwise selecting any communication link comprised in the subset of available communication links (see at least paragraphs 85-93, determining a selected link based on one or more characteristics of already assigned elephant flows, where a different link may be selected mid flow after the first portion of the elephant flow was already assigned to a current network link which does not meet the management parameters (i.e., the current network link is no longer in the subset of available communication links));
regarding claim 36, the link characteristics comprise link latency, bandwidth, and/or link throughput (see at least paragraphs 81, 87, and 94, bandwidth);
regarding claim 37, the link characteristics are configured to be static (see at least paragraphs 86 and 87);
regarding claim 38, the link characteristics are dynamic and the determining comprises updating link characteristics associated with the selected communication link (see at least paragraphs 87-94, number of elephant flows assigned to available links and consumed bandwidth or data rate of assigned elephant flows are dynamic and are updated);
regarding claim 39, the determining comprises maintaining a Link Characterization Table comprising status information associated with each communication link in the plurality of communication links (see at least paragraphs 74 and 86-88, link status information comprises status information associated with each communication link);
regarding claim 40, the status information comprises link latency, link capacity, and/or flow control information indicating if a communication link is available for transmission of a data segment (see at least paragraphs 74 and 86-88, link capacity and/or flow control information); and
regarding claim 41, the determining comprises determining an estimated time of arrival associated with a previously transmitted data segment (see at least paragraphs 89-93, determining the skew between the current network link previously assigned to communication the first portion of the elephant flow and the different network link selected to communicate the second portion of the elephant flow to ensure the first portion of the elephant flow is received by the destination device prior to the second portion of the elephant flow).


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2014/0233421) in view of Mizrahi et al. (Newly Cited, US 2020/0007448), and further in view of Mehra et al. (US 2016/0182380).
Regarding claim 42, Matthews discloses that the communication arrangement comprises a traffic handling unit and a communication link interface for each communication link (see at least paragraphs 22 and 73, network interfaces and elephant flow management logic). However, Matthews in view of Mizrahi does not explicitly disclose that that the plurality of communication links comprises one or more radio communication links.
Mehra, from the same or similar fields of endeavor, discloses load balancing of elephant flows, where the connectivity between network devices can be wireless or wired (see at least paragraph 95).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the wireless connectivity as taught by Mehra in to the invention of Matthews in order to increase the flexibility and the mobility of the communications network.

Allowable Subject Matter
Claims 34, 35, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/11/2022